Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered March 18, 2002, convicting him of murder in the second degree (two counts), robbery in the first degree, burglary in the first degree, and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Hanophy, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence, identification testimony, and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant’s contention that the police did not have a rea*706sonable suspicion to stop a van in which he was a passenger is unpreserved for appellate review (see CPL 470.05 [2]; People v Douglas, 254 AD2d 367 [1998]). In any event, the police witness offered “specific and articulable facts” (People v Cantor, 36 NY2d 106, 113 [1975]) which, along with the logical deductions drawn therefrom, justified the intrusion (see People v Hicks, 68 NY2d 234 [1986]; People v De Bour, 40 NY2d 210 [1976]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Florio, J.P., Schmidt, Mastro and Fisher, JJ., concur.